On reconsideration of the defendant's petition for certification for appeal from the Appellate Court, 154 Conn.App. 795, 112 A.3d 791 (2015), is granted, limited to the following issue:"Did the Appellate Court properly determine that evidence was sufficient to prove the state's allegation that the defendant had caused or permitted a child 'to be placed in such a situation that its life or limb was endangered' when the Appellate Court determined that there was sufficient evidence to support an uncharged theory of risk of injury to a child, i.e., that 'the defendant's conduct created a risk of harm to the mental health of the child?' "EVELEIGH, J., did not participate in the consideration of or decision on this petition.